Elliott, J.
The question in this case depends entirely upon the meaning of a written contract to which the court gave a construction adverse to the contention of the appellant.
The contract is contained in a lease executed by the appellee as lessor, and the provisions of the instrument, so far as they are material, are these : “And for the rental use of *177said farm he, the said William Kloster, is to deliver at Rochester two-fifths of all crops grown on said farm to A. C. Elliott, including the present growing crop of clover seed.” Read in the light of attendant facts, we think there can be no doubt that the contract means, as the trial court held, that the lessor was entitled to the annual crop of clover then growing on the demised premises.
Filed April 8, 1890.
Judgment affirmed.